Name: Commission Regulation (EEC) No 1252/81 of 11 May 1981 concerning a special sale of skimmed-milk powder held by the German intervention agency intended for export to Poland, and amending Regulations (EEC) No 2044/75 and (EEC) No 1687/76
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 126/8 Official Journal of the European Communities 12. 5 . 81 COMMISSION REGULATION (EEC) No 1252/81 of 11 May 1981 concerning a special sale of skimmed-milk powder held by the German interven ­ tion agency intended for export to Poland, and amending Regulations (EEC) No 2044/75 and EEC No 1687/76 Whereas export licences used for exports pursuant to this Regulation must bear appropriate endorsements taking account of the special features of the opera ­ tion ; whereas Article 2 (4) of Commission Regulation (EEC) No 2044/75 ( 8 ), as last amended by Regulation (EEC) No 3474/80 (9), should be adapted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by the Act of Accession of Greece (2), and in particular Articles 7 (5) and 28 thereof, Whereas, at a meeting held in Luxembourg on 1 and 2 December 1980 , the European Council agreed to facilitate the purchase by Poland of certain quantities of milk products in the Community ; whereas Poland wishes to import inter alia skimmed-milk powder for feeding animals ; Whereas the appropriate quantity of skimmed-milk powder no longer meeting first-quality requirements within the meaning of Article 5 (2) of Commission Regulation (EEC) No 1014/68 (3 ), as last amended by Regulation (EEC) No 1 272/79 (4 ), is available to the German intervention agency ; whereas Community exporters should be permitted to draw supplies from the German intervention agency with a view to the export to Poland of a quantity of 25 000 tonnes ; Whereas , to simplify administration , export refunds should not be granted on skimmed-milk powder exported under this Regulation, but an appropriate reduction made in the selling price ; whereas the price is to be fixed so that the monetary compensatory amounts referred to in Council Regulation (EEC) No 974/71 (5 ) are not applied ; Whereas , to ensure that the skimmed-milk powder reaches its destination , supervision must be exercised from the time the product leaves the store until it reaches its destination in the non-member country concerned ; whereas , in addition to the supervisory provisions laid down in Commission Regulation (EEC) No 1687/76 (6), as last amended by Regulation (EEC) No 1087/ 81 ( 7), it is necessary to lay down addi ­ tional conditions in view of the special nature of the operation ; 1 . Under the conditions laid down in this Regula ­ tion, the German intervention agency shall proceed to the sale of skimmed-milk powder bought-in in accor ­ dance with Article 7 ( 1 ) of Regulation (EEC) No 804/68 and taken into storage before 1 August 1979 . 2 . The skimmed-milk powder sold under this Regu ­ lation shall be exported to Poland without further processing and in the original packaging referred to in Article 4, within the time limit referred to in Article 3 (3). 3 . The total quantity of skimmed-milk powder that may be sold under this Regulation shall not exceed 25 000 tonnes . Article 2 1 . The skimmed-milk powder shall be sold, ex store, at a price of 75 ECU per 100 kilograms . 2 . It shall be sold only : (a) in quantities of not less than 100 tonnes ; (b) to those concerned in the Community who satisfy the intervention agency that the competent Polish authorities have entrusted them with the supply of the quantity in question , by producing inter alia a contract concluded with the said authorities or an order placed with them by the said authorities . (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2 ) OJ No L 291 , 19 . 11 . 1979 , p . 17 . (3 ) OJ No L 173 , 22 . 7 . 1968 , p . 4. (&lt;) OJ No L 161 , 29 . 6 . 1979 , p . 13 . (5 ) OJ No L 106, 12 . 5 . 1971 , p . 1 . (6) OJ No L 190, 14 . 7 . 1976, p . 1 . ( 7) OJ No L 1 13 , 25 . 4 . 1981 , p . 6 . (8) OJ No L 213 , 11 . 8 . 1975 , p . 15 . O OJ No L 363 , 31 . 12 . 1980 , p . 50 . 12. 5 . 81 Official Journal of the European Communities No L 126/9 Article 3  have been the subject of a sales contract,  have been withdrawn from storage in accor ­ dance with this Regulation . (b) each month , of the cases in which they have applied Article 5 (2), specifying the circumstances invoked, the quantity involved and the measures taken . Article 7 1 . The purchaser shall pay to the intervention agency, before taking delivery of the skimmed-milk powder and within the period referred to in paragraph 2, in respect of each quantity which he intends to withdraw, the purchase price referred to in Article 2 ( 1 ) and shall lodge for that quantity, in accordance with Article 13 ( 1 ) of Regulation (EEC) No 1687/76, an export security of 60 ECU per 100 kilograms . 2. The purchaser shall take delivery of the skimmed-milk powder sold to him before 1 December 1981 . Delivery may be in instalments . Except in cases of force majeure, if the purchaser has failed to make the payment referred to in paragraph 1 within the time limit specified, the sale of the remaining quantities shall be cancelled. If the payment referred to in paragraph 1 has been made without delivery of the skimmed-milk powder having been taken within the period referred to above , the purchaser shall bear the cost of storage of the skimmed-milk powder from 1 December 1981 onwards . 3 . Skimmed-milk powder, delivery of which has been taken by the purchaser, must be exported before 1 January 1982. No export refund shall be granted or monetary compensatory amount applied to skimmed-milk powder sold and exported under this Regulation . However, such skimmed-milk powder shall be con ­ sidered as satisfying the provisions of Article 2 ( 1 ) (b) of Regulation (EEC) No 754/76 from the time of clearance through customs for export . If the provisions of Article 2 (2) of the said Regulation apply, an amount equal to the security referred to in Article 3 ( 1 ) of this Regulation must be paid . The amount shall be considered as a security which has been forfeited within the meaning of Article 2 of Regulation (EEC) No 352/78 . Article 8 Article 4 The skimmed-milk powder shall be delivered by the intervention agency in packages bearing the following marking in letters at least 1 cm high : The following subparagraph is added to Article 22 (4) (b) of Regulation (EEC) No 2044/75 : ' If the export is an export under Regulation (EEC) No 1252/81 , the provision under (b) shall apply but the reference to Regulation (EEC) No 3265/80 shall be replaced by a reference to Regulation (EEC) No 1252/81 '.  'EG-Magermilchpulver zur Ausfuhr nach Polen (Verordnung (EWG) Nr. 1252/81 ;  MLEKO CHUDE W PROSZKU z EWG na wywÃ ³z do Polski (Rozporzadzenie (EWG) nr. 1252/81 )'. Article 9 Article 5 1 . Except in cases of force majeure, the export secu ­ rity referred to in Article 3 ( 1 ) shall be forfeit in proportion to the quantities for which the proof referred to in Article 13 (4) of Regulation (EEC) No 1687/76 has not been produced within 12 months, calculated from the date of conclusion of the sales contract. 2 . In cases of force majeure not coming within Article 11 ( 1 ) of Regulation (EEC) No 1687/76, the intervention agency shall take the measures deemed necessary in view of the circumstances invoked . Regulation (EEC) No 1687/76 is hereby amended as follows : In Part I of the Annex, 'Products to be exported in the same state as that in which they were when removed from intervention stock', the following point and foot ­ note relating thereto are added : '29 . Commission Regulation (EEC) No 1252/81 of 11 May 1981 concerning a special sale of skimmed-milk powder, held by the German intervention agency, intended for export to Poland (29). Article 6 (29) OJ No L 126, 12 . 5 . 1981 , p . 8 .' Article 10 The German intervention agency shall notify the Commission : (a) at the latest on the Tuesday of each week, of the quantities of skimmed-milk powder which during the previous week : This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. No L 126/ 10 Official Journal of the European Communities 12. 5 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 May 1981 . For the Commission Poul DALSAGER Member of the Commission